Citation Nr: 1044317	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic venous 
insufficiency with stasis dermatitis and sensorimotor lower 
extremity polyneuropathy, claimed as bilateral ankle disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current chronic venous insufficiency with stasis 
dermatitis and sensorimotor lower extremity polyneuropathy are 
not shown to be due to his military service, or caused or 
aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Chronic venous insufficiency with stasis dermatitis and 
sensorimotor lower extremity polyneuropathy were not incurred in 
or aggravated by active military service, and are not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

In the present case, the RO's December 2006, June 2007, and March 
2010 letters advised the Veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
With respect to the Dingess requirements, the July 2007 letter 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  Accordingly, the RO effectively satisfied the 
notice requirements with respect to the issue on appeal.  

In January 2010, and again in July 2010, the Board remanded this 
matter for additional development, including having the RO review 
and consider newly submitted medical evidence, and scheduling the 
Veteran for the appropriate VA examination to obtain a medical 
opinion concerning the etiology of the disorders on appeal.  In 
July 2010, the Veteran underwent a VA examination which addressed 
the etiology of the Veteran's current chronic venous 
insufficiency with stasis dermatitis and sensorimotor lower 
extremity polyneuropathy.  Moreover, the RO subsequently 
adjudicated the Veteran's claim in supplemental statements of the 
case issued in April 2010 and August 2010.  Accordingly, the 
directives of the Board's January 2010 and July 2010 remands have 
been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private medical treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also obtained a VA medical examination and opinion concerning the 
existence and etiology of the Veteran's current chronic venous 
insufficiency and sensorimotor lower extremity polyneuropathy.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the VA examiner, who conducted the July 
2010 VA examination and drafted the August 2010 addendum to that 
examination, had reviewed the Veteran's claims folder, including 
the Veteran's inservice and post service treatment records.  In 
addition, the VA examiner performed a physical examination of the 
Veteran, which included obtaining a history of his conditions 
directly from the Veteran.  Based upon this review and 
examination, the VA examiner provided opinions as to the 
relationship between the Veteran's current disorders and his 
military service, and his service-connected disabilities, and 
provided a supporting basis for the opinions given.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion concerning the issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id. at 448.  
Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Veteran is seeking service connection for chronic venous 
insufficiency with stasis dermatitis and sensorimotor lower 
extremity polyneuropathy.  He contends that these disorders are 
related to his military service, or, in the alternative, are 
secondary to his service-connected disabilities.

Historically, the Veteran served on active duty from August 1943 
to January 1946.  A review of his service treatment records 
revealed that he was treated for a gunshot wound to the lumbar 
spine area in August 1944.  A July 1945 treatment report listed 
findings of a scar measuring four inches long and one and one-
half inches wide on the right side of the lumbar vertebrae.  A 
follow-up inservice treatment report in July 1945 noted the 
Veteran's complaints of numbness in the right leg.  No complaints 
of or diagnoses for chronic venous insufficiency with stasis 
dermatitis or sensorimotor lower extremity polyneuropathy were 
indicated.  A January 1946 separation examination found the 
Veteran's feet were normal, and indicated that he had no 
musculoskeletal defects.

Service connection is currently in effect for a gunshot wound of 
the lower lumbar region, with damage to Muscle Group XX and 
arthritis, evaluated as 20 percent disabling; and sciatic nerve 
paralysis, evaluated as 40 percent disabling.

Although currently diagnosed with chronic venous insufficiency 
with stasis dermatitis and sensorimotor lower extremity 
polyneuropathy, the evidence of record does not indicate that 
either of these disorders are related to the Veteran's military 
service, or are caused or aggravated by his service-connected 
disabilities.  

While the Veteran's service treatment records show that he 
received treatment for a gunshot wound to the lumbar spine area, 
no treatment in service is shown for either his chronic venous 
insufficiency with stasis dermatitis and sensorimotor lower 
extremity polyneuropathy.  Specifically, the Veteran's service 
treatment records do not show any complaints of or treatment for 
chronic venous insufficiency with stasis dermatitis or 
sensorimotor lower extremity polyneuropathy.  Moreover, the first 
diagnosis of either of these conditions was not shown until 1994, 
over 40 years after the Veteran's discharge from the service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

The Veteran's claim for service connection involves chronic 
venous insufficiency with stasis dermatitis and sensorimotor 
lower extremity polyneuropathy, which cause symptoms in the 
Veteran's lower extremities.  However, the Veteran's service-
connected gunshot wound of the lower lumbar region, with damage 
to Muscle Group XX and arthritis and sciatic nerve paralysis also 
cause symptoms in the Veteran's lower extremities.  The Board 
finds that while the Veteran's statements are competent evidence 
as to the history of symptomatology involving his lower 
extremities, his statements are not competent and sufficient to 
diagnose the underlying cause of any such manifestations, as 
distinguishing the cause of his symptoms between chronic venous 
insufficiency with stasis dermatitis; sensorimotor lower 
extremity polyneuropathy; a gunshot wound of the lower lumbar 
region, with damage to Muscle Group XX and arthritis; and sciatic 
nerve paralysis involves questions that are beyond the range of 
common experience and common knowledge and require the special 
knowledge and experience of a trained healthcare professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  

In July 2010, a VA examination for arteries and veins was 
conducted.  An addendum to this examination was then received in 
August 2010.  The VA examiner noted that the Veteran's claims 
folder had been reviewed, and the examination report included a 
summary of the Veteran's medical history, as well as findings 
from a current physical examination.  The report concluded with 
diagnoses of chronic venous insufficiency with stasis dermatitis 
and sensorimotor polyneuropathy with longstanding poorly 
controlled diabetes mellitus, type 2.  The VA examiner opined 
that the Veteran's chronic venous insufficiency with stasis 
dermatitis and sensorimotor lower extremity polyneuropathy were 
not caused by or aggravated by any of his service-connected 
disabilities.  The VA examiner further opined that neither of 
these disorders were etiologically related to the Veteran's 
period of active duty service.  Moreover, the VA examiner stated 
that the Veteran's "symptoms of lower extremity are due to 
comorbid conditions including longstanding poorly controlled 
diabetes with associated sensorimotor polyneuropathy bilateral 
lower extremities, as well as chronic venous insufficiency with 
stasis dermatitis as a result of poor cardiac function."

As noted above, the primary issue to be resolved is completely 
medical in nature.  Accordingly, as the medical evidence of 
record has concluded that the Veteran's currently diagnosed 
chronic venous insufficiency with stasis dermatitis and 
sensorimotor lower extremity polyneuropathy are not related to 
his military service or to any service-connected disorder, the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt doctrine is inapplicable, and service 
connection for these disorders is not warranted.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic venous insufficiency and 
sensorimotor lower extremity polyneuropathy, claimed as bilateral 
ankle disorders, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


